IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-34,467-22


                       IN RE CHRISTOPHER KEITH HANDY, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1481109-B IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he asks for the status of his “‘B’ writ 1481109B.” He

appears to be under the impression that a habeas application is pending in this Court. He states that

he has been “litigating habeas corpus” for almost two years and that he will “discharge flat” on May

13, 2019.

        We have received several mandamus applications concerning this cause number, but we have

received only one habeas application. See WR-34,467-17. That application was dismissed as

noncompliant on March 13, 2017. However, it appears that the district court entered orders
                                                                                                   2

designating issues concerning the instant cause number in July 2017 and November 2017.

       Respondent, the Judge of the 182nd District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.


Filed: April 10, 2019

Do not publish